    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 1 of 16



                                      Curriculum Vitae

                                      Mark Allen Edgar


1292 Timberland Dr SE                                      (770) 693-4335 Home
Marietta, GA                                               (404) 686-1915 Work

Date of Birth:       August 6, 1963

Citizenship:        American

DEGREES: B. Sc. cum laude (Psychology), Dalhousie University, Halifax, Nova
         Scotia, Canada, 1984.

               M.D. cum laude, Dalhousie University, Halifax, Nova Scotia, 1988.


APPOINTMENTS:

Associate Professor of Pathology, Emory University School of Medicine, September
2010 - present

Director, Emory Bone and Soft Tissue Pathology Service, 3/2019 - present

Director, Emory Pathology Expert Consultation Service, 3/2019 - present

Staff Pathologist, CellNetix Laboratories, Seattle, WA, 9/2008-8/2010.

Associate Clinical Member, Memorial Sloan-Kettering Cancer Center (Hospital
Appointment) Hospital, July 2004 – August 2008

Associate Attending Pathologist (Anatomic Pathology and Neuropathology), Memorial
Sloan-Kettering Cancer Center, New York, NY (2004-2008)

Associate Professor of Clinical Pathology, Weill Medical College of Cornell University,
New York, NY (2000-2008)

Assistant Professor of Clinical Pathology, Cornell University Medical Center (1995-
2000)


LICENCES AND PROFESSIONAL MEMBERSHIPS:

               Licentiate of the Medical Council of Canada, 1988



1

                                                                                      Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 2 of 16



            Licentiate of the National Board of Medical Examiners of USA, 1989

            Diplomate, Royal College of Physicians and Surgeons of Canada
            (Anatomic Pathology), 1993

            Diplomate, American Board of Pathology (Anatomic Pathology, 93-206)

            Diplomate, American Board of Pathology (Neuropathology, SQ 95-056)

            Affiliate Member, American Association of Neuropathologists

            Member, International Society of Neuropathology

            Member, United States and Canadian Academy of Pathology

            Member, New York Bone Pathology Club (2004-2008)

            Member, International Society of Bone and Soft Tissue Pathologists

            DEA number BE5425803

            Georgia Medical License (64366, Exp. 8/31/2017)



EDUCATION:

1984-1988   Faculty of Medicine, Dalhousie University, Halifax, Nova Scotia

1981-1984   Faculty of Arts and Science, Dalhousie University, Halifax, Nova Scotia
            (B.Sc. psychology)



AWARDS AND SCHOLARSHIPS

2012        Golden Apple Award for Resident Teaching, Emory Pathology Residents

2003        Senior List, graduating Cornell Medical College Class of 2003

2002        Excellence in Teaching Award, Cornell Medical College

2002        Honorary Member, Alpha Omega Alpha Medical Honor Society

1996        Citation: Participation in NJ Summer Scholars Program



2

                                                                                      Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 3 of 16



1993        Outstanding Resident Award, Anatomic Pathology

1988        W.H. Hattie Prize in Internal Medicine

1988        Poulenc Prize

1988        R.O. Jones Prize in Psychiatry

1988        Lange Book Prize

1986        Ross Stewart Smith Medical Scholarship

1985        Ross Stewart Smith Medical Scholarship

1984        Avery Prize

1983        Ross Stewart Smith Undergraduate Scholarship

1982        Marjorie F Ellis Scholarship

1981         Dalhousie Arts and Science Entrance Scholarship



INTERNSHIP:

            Rotating Intern, Mount Sinai Hospital, Toronto, Ontario, 1988-1989


RESIDENCY TRAINING:

            Anatomic Pathology Residency Training Program, Dalhousie University,
            Halifax, Nova Scotia, 1990-1993

            Chief Resident in Pathology, Victoria General Hospital, 1991-1993

            Neuropathology Residency Training Program, Massachusetts General
            Hospital, Boston, Massachusetts, 1993-1995


UNDERGRADUATE TEACHING RESPONSIBILITIES:

            General Pathology lectures, VGH School of Cytotechnology, Cell Injury
            and Inflammation, 1990-1993

            Med II Seminars, General Pathology, Cell Injury, Inflammation,


3

                                                                                    Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 4 of 16



            Infarction, and Neoplasia, 1989-1993

            Med II Laboratory Instructor, Systems Pathology (Gastrointestinal and
            Gynecologic), 1991-1993

            Med II Lectures in Systems Pathology (Hematopathology), Dalhousie
            Medical School, 1992

            Med II Lectures in General Pathology (Cell Injury), Dalhousie Medical
            School, 1992

            Laboratory Instructor and Oral Examiner, Human Nervous System and
            Behavior Course, Harvard University Medical School, 1993

            Laboratory Instructor, Neuroanatomy, Harvard Medical School HST
            Course, Fall 1994

            Laboratory Instructor, Second Year Pathology Course, Cornell University
            Medical College, 1995-1999

            Tutor, Neurology Problem - Based Learning Pilot Course, Cornell
            University Medical College, Spring 1996

            Neuropathology Lectures, Second Year Medicine, Cornell Medical
            College, Fall and Winter 1997

            Neuropathology Lecture, Degenerative and Metabolic Diseases, New York
            Medical College, Valhalla, Spring, 1996 and 1997

            Neuropathology Lectures and Labs, Brain and Mind Course,
            Second Year Medicine, Cornell Medical College, Fall, 1998 – 2003

            Neuropathology Lecture, Cornell Physician’s Assistant Class, 1996-2001

            Basis of Disease Course, Cornell Second Year Medicine, Problem-Based
            Learning Sessions and Triple Jump Exam, Winter 2002-3 (Respiratory,
            Cardiac, and Renal Sections).

            Basis of Disease Course, Cornell Second Year Medicine, Problem-Based
            Learning Sessions and Triple Jump Exam, Winter 2003-4 (Respiratory,
            Cardiac, and Renal sections).

            Medical Student Clinical Lab Experience, Laboratory tours and teaching (1
            day), Emory University Medical School, 2010-2014

            Bone Tumor Basics, Emory SOM Year 2, 2014-2018


4

                                                                                     Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 5 of 16




OTHER TEACHING:

            Neuropathology Conference for Neurology staff and students, Memorial
            Hospital, biweekly (2004-2007); monthly to 2008.

            Neuropathology Review Conference, Memorial Sloan-Kettering BTC,
            monthly, October 2007 to July 2008.

            Neuropathology Conference for Neurosurgery staff and students, Memorial
            Hospital, monthly (2004-2008).

            Memorial Hospital Orthopedic fellows pathology teaching (monthly, at
            multi-headed microscope), 2004-2008.

            Bone and Soft Tissue: Common Tumors, Weill-Cornell Pathology
            Residents, twice a year slide seminar, 2005 to 2008.


COMMITTEES:

            Resident Member, Anatomic Pathology Residency Training Committee,
            Dalhousie University, 1990-1991.

            Neuropathology Advisor, Brain and Mind Course Development Committee,
            (Second Year Medicine) Cornell Medical School, 1997 - 2003.

            Anatomic Pathology Quality Assurance Committee, Weill-Cornell Medical
            Center (2002 to 2004).

            Pathology Resident Selection Committee, Weill-Cornell Medical Center
            (2001 to 2004).

            Pathology Residency Committee, Weill-Cornell Medical center, 2003-4.

            Chairman, Pathology Quality Assessment Committee, Memorial Sloan-
            Kettering Cancer Center, 2004 to 2008.

            Pathology Representative, Surgical Quality Assessment Committee,
            Memorial Sloan-Kettering Cancer Center, May 2005 to 2008.

            Fellowship Committee, Memorial Sloan-Kettering Pathology Department,
            2005 to 2008.




5

                                                                                   Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 6 of 16



              Chariman, Pathology QA Committee, Emory Department of Pathology,
              2010-present.

EXPERT WITNESS WORK

Ledford v Dozier et al: United States District Court for the Northern District of Georgia,
Case 1:17-cv-01705-SCJ. Prepared declaration.

Abdur’Rahman v. Parker: Chancery Court for State of Tennessee, Twentieth Judicial
District, Davidson County, TN, Part III, Case No. 18- 183-II (III). Deposed by State,
gave testimony in Chancery Court.

In Re: Ohio Execuiton Protocol Litigation (Henness): Case No. 2:11-cv-1016. Prepared
expert report and rebuttal report, gave testimony in court.

Etheria v. Jackson: Case No: 3-14-cv-1149-MMH-JBT. United States District Court,
Middle District of Florida. Prepared declaration.


PRESENTED PAPERS:

Pulmonary Lymphangioleiomyomatosis: Pathologic Findings in Two Cases. Resident
presentation, Canadian Association of Pathologists Annual Meeting, Toronto, 1992.

Mesenteric panniculitis: autopsy findings in three cases. Resident Presentation, Canadian
Association of Pathologists Annual Meeting, Toronto, 1992.

FGF2/BDNF-responsive neuronal progenitor cells in the adult human subependymal
zone. David W. Pincus, Catherine Harrison, Hansoo Keyoung, Robert R. Goodman,
Richard A. R. Fraser, Mark Edgar, Maiken Nedergaard and Steven A. Goldman. Society
for Neuroscience Conference, 1996.

Lobar atrophy with Lewy bodies. American Association of Neuropathologists Annual
Meeting, June 10-15, 1997, Pittsburgh, Pennsylvania.

Annexin II: potential role in plasmin-mediated invasion of malignant glioma cells.
Acharya S, Lev E, Edgar M, Hajjar K. American Society of Hematology Annual
Meeting, Miami Beach, Fla, 1998.

MIB-1 staining index of pediatric meningiomas. Souweidane MM, Sandberg DI, Rutka
JT, Resch LT and Edgar MA. Presented at AANS/CNS Section on Pediatric Neurological
Surgery Annual Meeting, Atlanta, December 1-4, 1999.

Interobserver variability in determination of size of invasive carcinoma of breast. Shin S,
DeLellis R, Edgar M, Flieder D and Hoda S. USCAP Annual meeting, San Francisco,
CA, March 1999.

6

                                                                                         Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 7 of 16




Convection-enhanced delivery into the brain stem: an animal model. Sandberg D, Edgar
M, and Souweidane MM. Congress of Neurological Surgeons, San Diego, CA, Sept 29 –
Oct 4, 2002.

Convection-enhanced delivery into the rat brainstem: a potential delivery mechanism for
the treatment of diffuse pontine gliomas. Sandberg D, Edgar M, and Souweidane MM
AANS/CNS Section on Pediatric Neurosurgery, New York, NY, Nov 28 – Dec 1, 2001.

Global gene expression profiling of alveolar and embryonal rhabdomyosarcomas. Lae M,
Edgar M, Chuai S, Olshen AB, Pawel BR, Barr FG, Ladanyi M. US and Canadian
Academy of Pathology Annual Meeting, Atlanta, GA, February 2006.

Extra-axial ependymomas are distinct from central nervous system ependymomas.
Soslow RA, Wei XJ, Park K, Rosenblum M, Woodruff J, Edgar M. US and Canadian
Academy of Pathology Annual Meeting, Atlanta, GA, February 2006.

Lauer SR, Edgar M, Gardner J, Sebastian A, Weiss SW. Soft tissue chordoma: a
clinicopathologic analysis of 11 cases. US and Canadian Academy of Pathology Annual
Meeting, Vancouver, BC, March 2011.

Linos K, Carter J, Gardner J, Folpe A, Weiss SW, Edgar M. Myofibromas with atypical
features: Expanding the morphologic spectrum of a benign entity. US and Canadian
Academy of Pathology Annual Meeting, Baltimore, MD, March 2012.

Epithelioid sarcoma-like hemangioendothelioma diagnosed by skin biopsy in a 30-year
old man. Stuart LN, Gardner JM, Lauer SR, Monson DK, Parker DC, Edgar M.
American Society of Dermatopathology Annual Meeting, Chicago, IL, October 2012.


PUBLICATIONS:

Triggs WJ and Edgar MA. Case Records of The Massachusetts General Hospital. New
England Journal of Medicine, Mar.16, 1995 332 (11), 730-7.

Jones RH and Edgar MA. Case Records of The Massachusetts General Hospital. New
England Journal of Medicine, Nov. 23, 1995, 333 (21), 1406-12.

Tatter SB, Edgar MA, Klibanski A and Swearingen B. Symptomatic salivary-rest cyst of
the sella turcica. Acta Neurochirurgica, 1995, 135 (3-4), 150-3.

Greenberg S and Edgar MA. Case Records of The Massachusetts General Hospital. New
England Journal of Medicine, July 18, 1996, 335 (3), 189-96.

Soslow RA, Edgar MA, Schron D, and Chung MH. Glial and neuronal neoplasms in
ovarian teratomas. Pathol Int, 46 (suppl 1), 1996, 372.


7

                                                                                      Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 8 of 16




Relkin N, Edgar M, Gouras G, Gandy S and Goldsmith H. Decreased senile plaque
density in Alzheimer neocortex adjacent to an omental transposition. Neurological
Research, August, 1996, 18, 291-294.

MacGowan DJL, Delanty N, Petito F, Edgar M, Mastrianni J and DeArmond SJ. Isolated
myoclonic alien hand as the sole presentation of pathologically established Creutzfeldt-
Jakob disease: a report of two patients. Journal of Neurology, Neurosurgery and
Psychiatry, September, 1997, 63 (3), 404-407.

Sun DY, Edgar M, and Rubin M. Hemiparetic acute myopathy of intensive care
progressing to triplegia. Archives of Neurology, Nov. 1997, 54, 1420-1422.

Pincus DW, Keyoung H, Restelli K, Goodman RR, Fraser RAR, Edgar M, Sakakibara S,
Okano H, Nedergaard M and Goldman S. Fibroblast growth factor-2/brain-derived
neurotrophic factor-associated maturation of new neurons generated from adult human
subependymal cells. Annals of Neurology, 1998, 43 (5), 576-85.

Edgar M and Heier L. Case histories: diagnostic problems (Diagnosis: Varicella-zoster
encephalitis). Aids Patient Care and STDs, January 1998, 12 (1), 71-2.

Friedman JE, Lyons MJ, Cu G, Ablashl DV, Whitman JE, Edgar M, Koskineimi M,
Vaheri A and Zabriskie JB. The association of human herpesvirus-6 and MS. Multiple
Sclerosis,1999, 5, 355-362.

Sotsky TK, Chiou AC, Jacobson I, Leonard M, Edgar M, and Bertagnolli MM.
Sclerosing mesenteritis presenting with ascites and peritoneal infiltration. Contemporary
Surgery, September, 1999, 55 (3): 132-4.

Byne W, Lasco MS, Kemether E, Kemether E, Shinwari A, Edgar M, Morgello S, Jones
L, and Tobet S. The interstitial nuclei of the human anterior hypothalamus: an
investigation of sexual variation in volume, cell size, number and density. Brain
Research, 2000, 856, 254-8.

Gouras GK, Tsai J, Naslund J, Vincent B, Edgar M, Greenfield M, Haroutunian V,
Buxbaum JD, Xu H, Greengard P and Relkin NR. Intraneuronal A beta 42 accumulation
in human brain. Am J Pathol , January 2000, 156 (1), 15-20.

Bruno MK, Winterkorn JW, Edgar MA, Kamal A and Stuebgen JP. Unilateral Aide
pupil as sole ophthalmic sign of Anti-Hu paraneoplastic syndrome. Journal of Neuro-
Ophthalmology 20 (4): 248-249, 2000.

Zonenshayn M, Edgar MA, and Lavyne MH. Removal of a lumbar melanotic
schwannoma via the far-lateral approach in a patient with Carney Complex. Journal of
Neurosurgery (Spine 2), 2000, 92: 241-5.



8

                                                                                        Ex. L
    Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 9 of 16



Canoll P and Edgar M. Crystalline cytoplasmic inclusions in an anaplastic
oligodendroglioma. Ultrastructural Pathology, 2000, 24 (6), 423-5.

Sandberg D, Edgar M, Resch L, Rutka J, Becker L, and Souweidane M. MIB-1 staining
index of pediatric meningiomas. Neurosurgery, 2001, 48: 590-597.

Filippi C, Edgar M, Ulug AM, Prowda JC, Heier LA and Zimmerman RD. Appearances
of meningiomas on diffusion-weighted images: correlating diffusion constants with
histopathologic findings. Am J Neuroradiol, 2001, 22: 65-72.

Horská A, Ulug AM, Melhem ER, Filippi CG, Burger PC, Edgar MA, Souweidane
MMS, Carson BS and Barker PB, Proton Magnetic Resonance Spectroscopy of Choroid
Plexus Tumors in Children. Journal of Magnetic Resonance Imaging, 2001, 14: 78-82.

Takahashi RH, Nam EE, Edgar M, Gouras GK. Alzheimer beta-amyloid peptides:
normal and abnormal localization. Histol Histopathol 17 (1), 239-46, 2002.

Sandberg DI, Edgar MA, and Souweidane MM. Convection-enhanced delivery into the
rat brainstem. J Neurosurg 96: 885-891, 2002.

Lasco MS, Jordan TJ, Edgar MA, Petitio CK, and Byne W. A lack of dimorphism of sex
or sexual orientation in the human anterior commissure. Brain Research 936 (1-2), 95-8,
2002.

Sandberg DI, Edgar M, and Souweidane M. Effect of hyperosmolar mannitol on
convection-enhanced delivery into the rat brain stem. Journal of Neuro-Oncology 58 (3),
187-192, 2002.

Reisuke H. Takahashi, Teresa A. Milner, Feng Li, Ellen E. Nam, Mark A. Edgar,
Haruyasu Yamaguchi, M. Flint Beal, Huaxi Xu, Paul Greengard, and Gunnar K. Gouras.
Intraneuronal Alzheimer Aß42 Accumulates in Multivesicular Bodies and Is Associated
with Synaptic Pathology. Am J Pathol 2002 161: 1869-1879.

Chen X, Hoda SA and Edgar M. Cardiac rhabdomyoma. Arch Pathol Lab Med 126:
1559, 2002.

Occhiogrosso G, Edgar MA, Sandberg DI, and Souweidane MM. Prolonged convection-
enhanced delivery into the rat brainstem. Neurosurgery 52: 388-394, 2003.

Scognamiglio T, Hoda RS, Edgar MA and Hoda SA. The need for vigilance in the
pathologic evaluation of sentinel lymph nodes: a report of two illustrative cases. Breast J
9 (5): 420-2, 2003.

Goldsmith HS, Wu W, Zhong J and Edgar M. Omental transposition to the brain as a
surgical method for treating Alzheimer’s disease. Neurol Res 25 (6): 625-34, 2003.



9

                                                                                         Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 10 of 16



Darvesh G, Wolf-Klein G, Relkin N, Edgar M. Pesticide exposure and dementia. J Am
Geriatr Soc 52(9): 1590-1, 2004.

Greenberg E, Edgar MA and Lachs M. A case report of corticobasal degeneration. J Am
Geriat Soc, 52 (3):472-474, 2004.

Souweidane MM, Occhiogrosso G, Mark E and Edgar MA. Interstitial infusion of IL13-
PE38QQR in the rat brain stem. Journal of Neuro-Oncology 67: 287-293, 2004.

Souweidane MM, Occhiogrosso G, Mark E, Edgar MA and Dunkel I. Interstitial
infusion of carmustine in the rat brain stem with systemic administration of O6-
benzylguanine. Journal of Neuro-Oncology 67: 306-317, 2004.

Placantonakis DG, Ney G, Edgar M, Souweidane M, Hosain S, Schwartz TH.
Neurosurgical management of medically intractable epilepsy associated with
hypomelanosis of Ito. Epilepsia 46(2):329-31, 2005.

Prabhakaran S, Bramlage M, Edgar MA, Diamond B, Hardin JA, Volpe BT.
Overwhelmong leukoencephalopathy as the only sign of neuropsychiatric lupus. J
Rheumatol 32(9): 1843-5, 2005.

Renaud S, Hays AP, Brannagan TH 3rd, Sander HW, Edgar M, Weimer LH, Olarte MR,
Dalakas MC, Xiang Z, Danon MJ, Latov N. Gene expression profiling in chronic
inflammatory demyelinating polyneuropathy. J Neuroimmunol 159(1-2): 203-14, 2005.

Virtanan JO, Zabriskie JB, Siren V, Friedman JE, Lyons MJ, Edgar M, Vaheri A,
Koskiniemi M. Co-localization of human herpes virus 6 and tissue plasminogen activator
in multiple sclerosis brain tissue. Med Sci Monit 11(3): BR84-7, 2005.

Rutland BM, Edgar MA, Horenstein MG. Hypomelanosis of Ito associated with
precocious puberty. Pediatr Neurol Jan; 34(1):51-4, 2006.

Kuo YH, Edgar MA, Luther N, Schwartz TH. Novel low grade glioneuronal neoplasm
presenting in an octogenarian: case report and review of the literature. Clin Neurol
Neurosurg 108(4): 426-32, 2006.

Luther N, Edgar M, Dunkel IJ, Souweidane MM. Correlation of endoscopic biopsy with
tumor marker status in primary intracranial germ cell tumors. J Neuro-oncol 79(1): 45-
50, 2006.

Ganly I, Patel SG, Stambuk HE, Coleman M, Ghossein R, Carlson D, Edgar M, Shah JP.
Solitary fibrous tumors of the head and neck: a clinicopathologic and radiologic review.
Arch Otolaryngol Head Neck Surg 132(5), 517-25, 2006.

Edgar MA and Rosenblum MK. Mixed glioneuronal tumors: recently described entities.
Arch Pathol Lab Med 131(2): 228-233, 2006.

10

                                                                                       Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 11 of 16




Hormigo A, Gu B, Karimi S, Riedel E, Panageas KS, Edgar MA, Tanwar MK, Rao JS,
Fleischer M, DeAngelis LM, Holland EC. YKL-40 and matrix metalloproteinase-9 as
potential serum biomarkers for patients with high grade gliomas. Clin Cancer Res
12(19):5698-704, 2006.

Ellis SJ, Gordin S, Edgar MA, Morris CD. Multiple ipsilateral lower extremity masses in
a 46-year-old man. Clin Orthop Rel Res 456: 268-274, 2006.

Polydorides AD, Rosenblum MK, and Edgar MA. Metastatic renal cell carcinoma to
hemangioblastoma in von Hippel-Lindau dieases. Arch Pathol Lab Med 131(4): 641-5,
2007.

Barbashina V, Salazar P, Ladanyi M, Rosenblum MK, Edgar M. Glioneuronal tumor
with neuropil-like islands (GNTI): a report of 8 cases with chromosome 1p/19q deletion
analysis. Am J Surg Pathol 31(8): 1196-1202, 2007.

Lae M, Ahn EH, Mercado GE, Chuai S, Edgar M, Pawel BR, Olshen A, Barr FG,
Ladanyi M. Global gene expression profiling of PAX-FKHR fusion-positive alveolar and
PAX-FKHR fusion-negative embryonal rhabdomyosarcomas. J Pathol 212(2): 143-51,
2007.

Laufer I, Edgar MA, Hartl R. Primary intraosseous paraganglioma of the sacrum: a case
report. Spine J 7(6):733-8, 2007.

Matushansky I, Hernando E, Socci ND, Mills JE, Matos TA, Edgar MA, Singer S, Maki
RG, Cordon-Cardo C. Derivation of sarcomas from mesenchymal stem cells via
inactivation of the Wnt pathway. J Clin Invest 117(11):3248-57, 2007.

Panagiotakos G, Alshamy G, Chan B, Abrams R, Greenberg E, Saxena A, Bradbury M,
Edgar M, Gutin P, Tabar V. Long-term impact of radiation on the stem cell and
oligodendrocyte precursors in the brain. PloS ONE 2(7):e588, 2007.

Edgar MA, Rosenblum MK. The differential diagnosis of central nervous system tumors:
a critical re-examination of some recent immunohistochemical applications. Arch Pathol
Lab Med 132 (3): 500-9, 2008.

Idowu MO, Rosenblum MK, Wei XJ, Edgar MA, Soslow RA. Ependymomas of the
central nervous system and adult extra-axial ependymomas are morphologically and
immunohistochemically distinct – a comparative study with assessment of ovarian
carcinomas for expression of glial fibrillary acidic protein. Am J Surg Pathol 32 (5): 710-
8, 2008.

Momota H, Shih AH, Edgar MA, Holland EC. C-Myc and beta-catenin cooperate with
loss of p53 to generate multiple members of the primitive neuroectodermal tumor family
in mice. Oncogene 27(32): 4392-401, 2008.


11

                                                                                        Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 12 of 16




Becher OJ, Hambardzumyan D, Fomchenko EI, Momota H, Mainwaring L, Bleau AM,
Katz AM, Edgar MA, Kenney AM, Cordon-Cardo C, Blasberg RG, Holland EC. Gli
activity correlates with tumor grade in platelet-derived growth factor-induced gliomas.
Cancer Res 68(7): 2241-9, 2008.

Yoshida A, Edgar MA, Garcia J, Meyers PA, Morris CD, Panicek DM. Primary
desmoplastic small round cell tumor of the femur. Skel Radiol, 37(9): 857-62, 2008.

Polydorides AD, Perry A, Edgar MA. Large cell medulloblastoma with myogenic and
melanotic differentiation: a case report with molecular analysis. J Neurooncol 88(2): 193-
7, 2008.

Luther N, Cheung NK, Dunkel IJ, Fraser JF, Edgar MA, Gutin PH, Souweidane MM.
Intraparenchymal and intratumoral interstitial infusion of anti-glioma monoclonal
antibody 8H9. Neurosurgery 63(6): 1166-74, 2008.

Souweidane MM, Morgenstern PF, Christos PJ, Edgar MA, Khakoo Y, Rutka JT, Dunkel
IJ. Intraoperative arachnoid and cerebrospinal fluid sampling in children with posterior
fossa brain tumors. Neurosurgery 65:72-8, 2009.

Maki RG, D’Adamo DR, Keohan ML, Saulle M, Schuetze SM, Undevia SD, Livingston
MB, Cooney MM, Hensley ML, Mita MM, Takimoto CH, Kraft AS, Elias AD,
Brockstein B, Mlachere NE, Edgar MA, Schwartz LH, Qin LX, Antonescu CR, Schwartz
GK. Phase II study of sorafenib in patients with metastatic or recurrent sarcomas. J Clin
Oncol 27(19): 3133-40, 2009.

Rabbani F, Fine RG, D’Adamo D, Edgar MA, Akin O, Paty P. Pure primary prostatic
osteosarcoma arising in a non-irradiated prostate. Urol Int 82(2): 236-8, 2009.

Luther N, Cheung NK, Souliopoulos EP, Karempelas I, Bassiri D, Edgar MA, Guo HF,
Pastan I, Gutin PH, Souweidane MM. Interstitial infusion of glioma-targeted recombinant
immunotoxin 8H9scFvPE38. Mol Cancer Ther 9(4): 1039-46, 2010.

Morozov A, Downey RJ, Healey J, Moreira AL, Lou E, Franceschino A, Dogan Y,
Leung R, Edgar M, LaQuaglia M, Maki RG, Moore MA. Benign mesenchymal stromal
cells in human sarcomas. Clin Cancer Res 16(23): 5630-40, 2010.

Gladdy RA, Qin LX, Moraco N, Edgar MA, Antonescu CR, Alektiar KM, Brennan MF,
Singer S. Do radiation-associated sarcomas have the same prognosis as sporadic soft
tissue sarcomas? J Clin Oncol 28(12): 2064-9, 2010.

Scheithauer BW, Amrami KK, Folpe AL, Silva AI, Edgar MA, Woodruff JM, Levi AD,
Spinner RJ. Synovial sarcoma of nerve. Hum Pathol 42(4): 568-77, 2011.




12

                                                                                          Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 13 of 16



Wernicke AG, Edgar MA, Lavi E, Liu H, Salerno P, Bander NH, Gutin PH. Prostate-
specific membrane antigen as a potential novel vascular target for treatment of
glioblastoma multiforme. Arch Pathol Lab Med 135: 1486-9, 2011.

Edgar M, Lauer SR, Bridge JA, Rizzo M. Soft tissue angiofibroma: report of two cases of
a recently described entity. Human Pathology Mar; 44(3): 438-41, 2013.

Lauer SR, Edgar M, Gardner J, Sebastian A, Weiss SW. Soft tissue chordoma: a
clinicopathologic analysis of 11 cases. Am J Surg Pathol 37(5): 719-726, 2013.

Marcus D, Stapleford L, Edgar M, Hawk N, Sullivan P. Small cell carcinoma of the anus
in the setting of prior squamous dysplasia and carcinoma in situ. J Gastrointest Oncol
2013 Jun 4, E1-4.

Hernandez A, Gardner J, Parker D, Monson D, Edgar M. Chondroid syringoma with
tyrosine crystals. J Cutan Pathol 40(6), 527-9, 2013.

Huse J, Edgar M, Mikolaenko I, Lavi E, Rosenblum M. Multinodular and vacuolating
neuronal tumors of the cerebrum: ten cases of a distinctive seizure-associated lesion.
Brain Pathology 23(5): 515-24, 2013.

Stuart LN, Gardner JM, Lauer SR, Monson DK, Parker DC, Edgar MA. Epithelioid
sarcoma-like (pseudomyogenic) hemangioendothelioma clinically mimicking
dermatofibroma, diagnosed by skin biopsy in a 30-year-old man. Journal of Cutaneous
Pathology 40(10): 909-13, 2013.

Hart JL, Edgar M, Gardner JM. Vascular Tumors of Bone. Seminars in Diagnostic
Pathology 30(1): 30-38, 2014.

Luther N, Zhou Z, Zanzonico P, Cheung NK, Humm J, Edgar M, Souweidane MM. The
potential of theragnostic 124I-8H9 convection-enhanced delivery in diffuse intrinsic
pontine glioma. Neuro Oncol 16(6): 800-6, 2014.

Linos K, Bridge JA, Edgar M. MUC4-negative FUS-CREB3L2 rearranged low grade
fibromyxoid sarcoma. Histopathology 65(5): 722-4, 2014.

Linos K, Carter JM, Gardner JM, Folpe AL, Weiss SW, Edgar MA. Myofibromas with
atypical features: expanding the morphologic spectrum of a benign entity. Am J Surg
Pathol 38(12): 1649-54, 2014.

Hart JL, Edgar MA, Gardner JM. Vascular tumors of bone. Semin Diagn Pathol 31(1):
30-8, 2014.

Linos K, Stuart L, Goncharuk V, Edgar M. Benign cutaneous biphasic hybrid tumor of
perineurioma and cellular neurothekeoma: a case report expanding the clinical and



13

                                                                                         Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 14 of 16



histopathologic features of a recently described entity. Am J Dermatopathol 37(4): 319-
22, 2015.

Sullivan HC, Edgar MA, Cohen C, Kovach CK, HooKim K, Reid MD. The utility of
ERG, CD31, and CD34 in the cytological diagnosis of angiosarcoma: an analysis of 25
cases. J Clin Pathol 68(1): 44-50, 2015.

Clay MR, Martinez AP, Weiss SW, Edgar MA. MDM2 amplification in problematic
lipomatous tumors: analysis of FISH testing criteria. Am J Surg Pathol 39(10): 1433-9,
2015.

Hart J, Gardner JM, Edgar M, Weiss SW. Epithelioid schwannomas: An analysis of 58
cases including atypical variants. Am J Surg Pathol 40(5): 704-13, 2016.

Rizer M, Singer AD, Edgar M, Jose J, Subhawong TK. The histological variants of
liposarcoma: predictive MRI findings with prognostic implications, management, follow-
up and differential diagnosis. Skel Radiol 2016 May 21 (Epub ahead of print)

Geller RL, Hookim K, Sullivan HC, Stuart LN, Edgar M, Reid MD. Cytologic features of
angiosarcoma: A review of 26 cases diagnosed on FNA. Cancer Cytopathol 2016 Sep;
124(9):659-68.

Clay MR, Martinez AP. Weiss SW, Edgar MA. MDM2 and CDK4
immunohistochemistry: Should it be used in problematic differentiated lipomatous
tumors? A new perspective. Am J Surg Pathol 2016 Dec;40(12): 1647-1652.

Magliocca KR, Edgar MA, Cory A, Villari CR. Dedifferentiated chondrosarcoma of the
larynx: Radiological, gross, microscopic and clinical features. Ann Diagn Pathol 2017
Oct;30:42-46.

Patel KR, Martinez A, Stahl JM, Logan SJ, Perricone AJ, Ferris MJ, Buchwald ZS,
Chowdhary M, Delman KA, Monson DK, Oskouei SV, Reimer NB, Cardona K, Edgar
M, Godette KD. Oncoimmunology 2018 Mar 15;7(7):e1442168. Doi:
10.1080/2162402X.2018.1442168. PMID: 29900051


BOOK CHAPTERS

Spinal Vascular Malformations in Operative Techniques in Neurosurgery Vol 6,
Issue 3: 122-124, September 2003.

Benign Nerve Sheath Tumors in Orthopedic Knowledge Update: Musculoskeletal
Tumors 2, Herbert S. Schwartz, ed. American Academy of Orthopedic Surgeons, 2007.


INVITED PRESENTATIONS:


14

                                                                                          Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 15 of 16




Postmortem Diagnosis of Neurodegenerative Disorders. Short Course 09, USCAP
Annual Meeting 1999 - 2002 with MJ Ma, MD, PhD and JP vonSattel, MD.

Moderator, Neuropathology Section, Proffered Papers, USCAP Annual Meeting, New
Orleans, LA, March 2000.

Neuroscience Grand Rounds, Memorial Sloan-Kettering Cancer Center, NY, March 20,
2001. Oligodendroglioma: One Neuropathologist’s Perspective.

Immunohistochemistry in Brain Tumor Diagnosis and Prognosis. Society for Applied
Immunohistochemistry, 4 October 2003.

Human Neurodegenerative Diseases: Immunohistochemistry in Diagnosis. Society for
Applied Immunohistochemistry, 4 October 2003.

WHO 2000 Classification of Brain Tumors. Annual Spring Meeting of The New York
Roentgen Society, 14 April 2004, Rockefeller University.

WHO Classification of Brain Tumors. Brain Tumors: Advances in Diagnosis &
Treatment, A Comprehensive Review (Cornell). New York Grand Hyatt, 8 November
2004.

Intraoperative Smear Cytology in Neuropathology. Evolution of Cytopathology,
Memorial Sloan-Kettering Cancer Center, NY, 21 November 2004.

Intraoperative Smear Cytology in Neuropathology. Pathology Grand Rounds, Long
Island Jewish Hospital, NY, 13 January 2005.

Skeletal Metastases. Pathology Refresher Course, International Skeletal Society Annual
Meeting, Singapore, 29 September 2005.

Update on Pathology and Genetics. Advances in Neuro-Oncology, Memorial Sloan-
Kettering Cancer Center, NY, Department of Neurology 30th Anniversary, 21 October
2005.

Subspecialty Conference: Neuropathology. US and Canadian Academy of Pathology
Annual Meeting, Atlanta, GA, February 2006 (presented in absentia by Dr. Gregory
Fuller during The Blizzard of 2006).

Subspecialty Conference: Neuropathology. US and Canadian Academy of Pathology
Annual Meeting, San Diego, CA, March 2007.

Surgical Pathology of Neoplastic Diseases; MSKCC 25th Anniversary Course. May 9:
Case Presentation; May 11: Intraoperative Smear Cytology of CNS Lesions (for Dr. Marc
Rosenblum).


15

                                                                                     Ex. L
  Case 1:19-mc-00145-TSC Document 38-12 Filed 11/08/19 Page 16 of 16




Epithelioid Vascular Tumors of Soft Tissue and Bone. Moffitt Cancer Center, Tampa,
Florida; 15 April 2008.

Intraoperative Smear Cytology of CNS lesions. CellNetix Pathology, Seattle, WA; 18
April 2008.

Bone and Soft Tissue Tumors of the Head and Neck. The Surgical Pathology of
Neoplastic Diseases, Memorial Sloan-Kettering Cancer Center, New York, NY; 14 May
2008.

Spindle Cell Tumors of the Breast. The Surgical Pathology of Neoplastic Diseases,
Memorial Sloan-Kettering Cancer Center, New York, NY; 15 May 2008.

What’s New and Neuronal: Brain Tumor Update. PSPH Olympia Neurosurgery Grand
Rounds, Olympia WA; 6 February 2009

Epithleioid Tumors of Bone and Soft Tissue. WSSP Meeting, Seattle, WA February 7,
2009.

Notochordal and Related Lesions. Moffitt Cancer Center, Tampa, FL; 2 June 2009.

Bone and Soft Tissue Tumors: an Update. Duckworth Pathology Group Continuing
Medical Education, Memphis, TN, 19 February 2011

Bone Tumor Basics. Emory Orthopedic Surgery Grand Rounds, Atlanta, GA, 1 May
2012.


OTHER ACTIVITIES:

Ad hoc reviewer:

       American Journal of Pathology
       American Journal of Dermatopathology
       Annals of Surgical Oncology
       Applied Immunohistochemistry and Molecular Morphology
       Children’s Brain Tumor Foundation
       Cutaneous Pathology
       Head & Neck
       Head and Neck Pathology
       Histology and Histopathology
       Neuro-oncology
       Neurosurgery
       Virchows Archiv
       International Journal of Surgical Pathology


16

                                                                                     Ex. L
